DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2021 has been entered.  Claims 1, 7, 10, 19 – 26 and 28 – 30 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, 19 – 26 and 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In Re Claims 1 and 19, the phrase “hollow core electric motor” is indefinite because a “motor” necessarily has a rotor as well as a stator, but applicant’s part (11) does not have a rotor.  Applicant’s outer magnetic array is driven by the stator of part (11) which provides the magnetic drive.  Indeed, paragraph [0037] states that a stator produces the rotating magnetic field.  Therefore the “hollow core electric motor” (11) is actually just the stator and does not include any rotor.  For the purpose of prior art analysis, it will be assumed that applicant intended to claim – hollow core stator of an electric motor –.
In Re Claim 19, the phrase “generally cylindrical” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of deviation from the cylindrical shape that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In Re Claim 19, “the impeller” in Line 12 is indefinite because it is not clear which of the “at least one” impeller(s) in Line 11 is being referenced.  The phrase – the at least one impeller – is suggested instead.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (PG Pub US 20070145751 A1).

In Re Claim 1, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) pump (Abstract: “serving fluid pumping .. .. function(s)”), comprising: a housing (2, 3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3); at least one impeller (5) mounted for rotation within the housing; and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at distal ends of a plurality of blades (9) of the at least one impeller, such that the inner magnet array circumscribes the impeller (5) and the plurality of blades (9) thereof (as depicted the magnetic coupling element 35 

    PNG
    media_image1.png
    718
    846
    media_image1.png
    Greyscale

In Re Claim 30, the circumference of a circle and extent of the plurality of magnets is better seen in Figure 3 of Roos reproduced and annotated above.  As depicted, the plurality of magnets (20), combined, occupy a circumferential extent (annotated above) that is greater than a circumference of a circle (side view of circle is annotated above) circumscribing the plurality of blades (9).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 21, 22, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Suzuki (PG Pub US 20130115833 A1).

In Re Claims 7 and 10, Roos teaches all the limitations of Claim 1, however, it does not disclose a first impeller and a second impeller (Note that the phrases “water impeller configured to pump water” and “air impeller configured to pump air” are intended use limitations for the impeller that do not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
Nevertheless, Suzuki discloses a two impeller embodiment in Figures 15 and 19 wherein the first impeller (444) having a shaft (731 best seen in Figure 19) from which a first subset of the plurality of blades extend; and, wherein the second impeller (445) and having a common shaft (731 best seen in Figure 19) from which a second subset of the plurality of blades extend.  The first impeller (444) is positioned adjacent to the inlet (since it is a “front” propeller) and the second impeller (445) is positioned adjacent to the outlet (since it is a “rear” propeller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two impeller embodiment of Suzuki for the purpose of compensating for torque imbalance.

In Re Claim 21, the magnetic drive (20, 35) of Roos is clearly a separate piece which is spaced from the hollow core electric motor (13) and is therefore selectively removable from the hollow core electric motor. The hollow core electric motor (13) clearly surrounds the magnetic drive (20), the magnetic drive is therefore configured for insertion into the hollow core electric motor.

In Re Claim 22, Roos discloses a stator (17) which would have to induce a rotating magnetic field in order to drive the outer magnetic array (via magnets 20 and 35 as suggested in paragraph [0061]: “a rotor 20 consisting of permanent magnets which make impeller 5 rotate when electrical current is applied to windings 17”).  Therefore the hollow core electric motor {as best understood in view of the 112 rejection} is an 

In Re Claim 25, there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals.  That is why the pump is devoid of seals within the housing as claimed.

In Re Claim 28, in the modified apparatus, as depicted in Roos, the inner and outer arrays have the same length in the axial direction, therefore the outer magnet array is coextensive with the inner magnet array in an axial direction of pump.

In Re Claim 29, Roos teaches all the limitations of Claim 1, however, Roos does not disclose more than four magnets.
Nevertheless, Figure 3 of Suzuki depicts at least 5 magnets (29), therefore the plurality of magnets includes more than four magnets.  Note also that Figure 6A of Suzuki also discloses an at least one analogous impeller (15, 16) mounted for rotation within a housing (12); and an inner magnet array (29) interior to the housing and coupled to the at least one impeller at distal ends of a plurality of blades of the at least one impeller (Figure 6A depicts that the magnets 29 are placed on the outermost surface of not just the blades 15 but the whole impeller rim 16 as well), such that the inner magnet array circumscribes the impeller and the plurality of blades thereof (in Figure 6A the magnets 29 circumscribe the outermost surface of 16), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the sleeve (10) of Roos to include more than four magnets that occupy a circumferential extent that is greater than a circumference of a circle circumscribing the plurality of blades as taught by Suzuki because it has been held that mere duplication (5 magnets instead of 2) of the essential working parts of a device involves only routine skill in the art – MPEP 2144.04 (VI-B).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Burrows (PG Pub US 20170055760 A1).
In Re Claims 23 and 24, Roos teaches all the limitations of Claim 1, however, Roos does not disclose a gas inlet as claimed.
Nevertheless, the Figure 1 embodiment of Burrows discloses a non-positive displacement pump (12, see paragraph [0012]), that has a gas inlet (for air, which is controlled by valve 126) and a liquid (water) inlet that is controlled by valve (46).  There is a first state as claimed when the gas (air) inlet is closed when only liquid (water) is pumped (paragraph [0093]).  There is a second state as claimed where the liquid (water) inlet is closed when only gas (air) is pumped (paragraph [0081]: “Accordingly, the pump 12 stops displacing water and, instead, starts pumping air from the air line 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing of Roos to incorporate an gas inlet such that gas or liquid or a combination thereof can be drawn as taught by Burrows for the purpose of providing the ability to deliver two different types of fluids for the pump of Roos and avoiding the costs of an additional pump for delivering a different fluid.

   
19, 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A).

In Re Claim 19, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) axial pump (Abstract: “serving fluid pumping .. .. function(s)”), comprising: a generally cylindrical housing (2, 3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3); at least one impeller (5) mounted for rotation within the housing; and a magnetic drive having an inner magnet array (35) 
However, Roos does not disclose that the at least one impeller includes a cylindrical shaft from which the plurality of blades extend, and that the shaft is hollow, and that there are more than four magnets.
Nevertheless, Figures 5 and 6 of Veronesi discloses two analogous impellers (17, 21) mounted for rotation within a housing (3); and an inner magnet array (195) interior to the housing and coupled to the at least one impeller at distal ends of a plurality of blades of the at least one impeller (Figure 6 depicts that the magnets 195 are placed on the outermost surface of not just the blades 18/22 but the whole impeller rim 208 as well), such that the inner magnet array circumscribes the impeller and the plurality of blades thereof (in Figure 6 the magnets 195 circumscribe the outermost surface of 208), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, wherein the inner magnet array includes a plurality of magnets (a careful examination of Figure 5 depicts many magnets 195) arranged in an annular configuration (there are a plurality of them uniformly spaced in an annular manner as depicted in Figure 5).  Veronesi also discloses the at least one impeller includes a cylindrical shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft is hollow such that no component of the pump intersects a central axis about which the at least one impeller rotates (the center of shaft 11 is a hollow space 16, therefore no component of the pump intersects its central axis).  In Figure 6 of Veronesi, the outer circumferential extent of magnets (195) is greater than the circumference of circle represented by the outer diameter of rim 208/ impeller blades 18/22.  There are clearly more than four magnets depicted in Figure 5 upon careful examination.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).
 
In Re Claim 20, Roos and Veronesi teaches all the limitations of Claim 19, but Roos does not teach a first impeller and a second impeller, however, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller is a water impeller (“water” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump water and having a shaft from which a plurality of blades extend; and wherein the second impeller is an air impeller (“air” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump air and having a shaft from which a plurality of blades extend.

In Re Claim 26, Roos teaches all the limitations of Claim 1, however, it does not teach that the at least one impeller includes a cylindrical shaft from which the plurality of blades extend, and that the shaft is hollow.
Nevertheless, Veronesi discloses the at least one impeller includes a cylindrical shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and
wherein the shaft is hollow such that no component of the pump intersects a central axis about which the at least one impeller rotates (the center of 11 is a hollow space 16, therefore no component of the pump intersects its central axis).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the impeller shaft of Roos such that it is cylindrical and hollow as taught by Veronesi for the purpose of saving weight due to the reduction of material since the shaft in the modified apparatus is hollow.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746